DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 06/11/2020 has been considered and
placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. 9,104,212) in view of Yang (U.S. 8,1888,706).
Regarding claims 1 and 8, Wei et al. (hereinafter, Ref~212) discloses (please see Figures 1-3 and related text for details) a charging system/method, comprising: 
a charging circuit (please note: the generic charging circuit 107 of Fig. 3 of Ref~212 can obviously be replaced with a typical/prior art one, for instance, the specific battery charger from Fig. 2 of Yang in order to at least use the invention), configured to receive a power signal from a transformer (please note: said transformer not expressly shown, but needed in order to at least, for instance, convert wall socket/AC to external power source 208 of Fig. 2 of Yang) to detect 
a power switching circuit (102 of Fig. 2 of Ref~212), coupled to the charging circuit, configured to receive the power signal of the transformer; and 
a microcontroller (105 of Fig. 2 broadly can be read the claimed microcontroller OR at least it is functionally equivalent to it), coupled to the charging circuit and the power switching circuit, configured to read the power signal detected by the charging circuit, the input voltage and the charging protocol supported by the power signal, to determine whether to conduct a power switching circuit or not to provide power for an amplifier chip of the charging system as expected, meeting claims 1 and 8.  
Regarding claims 2 and 9, the above modified circuit supports the claimed “wherein the power signal is qualified for a power delivery (PD) charging protocol or a quick charge (QC) charging protocol” as expected, since these are normal design parameters/features in the field as broadly described in various configurations/embodiments in cols. 5-6 of Ref~212, meeting claims 2 and 9.  
Regarding claims 3 and 10, the modified circuit supports the claimed “wherein when the charging circuit determines that the power signal is qualified for the QC charging protocol, the microcontroller conducts the power switching circuit to provide the power for the amplifier chip of the charging system” as also expected, since these are normal design parameters/features in the field depending on custom specifications, meeting claims 3 and 10.  
Regarding claims 4 and 11, the modified circuit supports the claimed “wherein the charging circuit compares a first input voltage of the power signal and a boosting voltage of a boosting circuit of the charging system when the power signal is qualified for the PD charging meeting claims 4 and 11.  
Regarding claims 5 and 12, the modified circuit supports the claimed “wherein the microcontroller is further configured to load parameters of the amplifier chip according to the charging protocol supported by the power signal to change a volume curve and/or a gain of the amplifier chip” as obviously expected, since these are normal design parameters/features in the field depending on custom specifications, meeting claims 5 and 12.  
Regarding claims 6 and 13, the modified circuit discloses the charging system of claim 9, wherein when no power signal (e.g., during abnormal state including loose connection, broken wire…etc.) is detected, a charging battery of the charging system provides the power for the amplifier chip via the boosting circuit as seen/expected, meeting claims 6 and 13.  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843